Attachment to Advisory Action

	Applicants’ amendment filed on 3/4/2021 has been fully considered; however, the amendment has not been entered given that it raises issues under 35 U.S.C. 112 first and second paragraphs as well as raises other new issues that would require further consideration and/or search.
	
	With respect to new issues under 35 U.S.C. 112 first paragraph, claim 1 has been amended to recite “in which zirconia is not a filler”.	The cited phraseology, i.e. not a filler, clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453. The insertion of the above phraseology as described above positively excludes zirconia as a filler, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of zirconia as a filler, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”

	With respect to new issues under 35 U.S.C. 112 second paragraph, claim 1 recites a Markush group of fillers including “rubber powder (rubber powder and granules), nitrile powder (vulcanized product), metal powder (excluding copper and its alloys), and acrylic rubber powder (vulcanized product)” The use of the parenthesis renders the scope of the claim confusing given 
	Furthermore, it is noted that claim 1 recites the phrase “a filler made up of one or more of the group consisting of…”. Applicants are advised to amend the claim to recite the fillers in proposer Markush format, i.e. one or more fillers selected from the group consisting of”.

	With respect to new issues, claim 1 and newly added claim 27 recite subject matter not previously presented. Specifically, claim 1 recites that the friction material is free from copper, copper compounds or copper alloys as well as a Markush group of fillers, while newly added claim 27 recites, wherein the filler comprises between 2 – 40 volume % of the friction material”. It is the Examiner’s position that this is a new issue since these are new limitations from the Specification.  Therefore, the amendment would require further consideration and/or search.
	
It is noted that newly added claim 27 recites the phrase “the friction material”. Given the prior recitation of the phrase “the non-asbestos organic friction material”, Applicants are advised to amend “the friction material” to recite “the non-asbestos friction material”.

Were the amendment entered, Applicants’ arguments would not be found to be persuasive for the reasons set forth below.



Applicants argue that there is no description or suggestion to use zirconia as part of a mixture of a system of metal oxides as recited in the amended claim, which further recites a filler made up from one or more of a number of specific materials. However, firstly it is noted that Paragraph [0025] of Suzuki et al discloses filler such as barium sulfate recited in claim 1. Secondly, as set forth in Paragraph 5 of the Final Office Action mailed on 11/9/2020, given that Suzuki et al discloses the recited metallic titanate and Nagata et al discloses zirconia, it is clear that the combined disclosures of Suzuki et al and Nagata et al disclose a system of fibrous oxides based on a metallic titanates added with zirconia as recited in the present claims. Furthermore, as set forth in Paragraph 3 of the Examiner’s Answer, mailed on 4/16/2020 and incorporated in Paragraph 10 of the Final Office Action by reference, while the present claims recite that zirconium oxide is mixed in combination with metallic titanates as a system of fibrous oxides and not a filler, it is noted given that Suzuki et al discloses metallic titanates and Nagata discloses zirconium oxide, it is the clear that the composition obtained from the combined 

Applicants argue that Suzuki and Nagata detail different percentages of filler, in which Suzuki requires 40 to 85 percent by volume (disclosed in Paragraph [0026] of Suzuki) and Nagata indicates a content percentage of between around 5 to 60 percent by volume, and thus, the references disclose disparate amounts with only some overlap.  However, the fact remains that Suzuki discloses a friction material composition comprising fillers such as barium sulfate in amount of 40 to 85 volume %, overlapping the recited range of 2 to 40 volume %, recited in newly added claim 27. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Applicants argue that amended claim 1 now positively recites that zirconia is not included as a filler of the friction material composition. However, as discussed above Paragraph [0026] of Hikichi (US 2001/0005547) and Paragraph [0016] of Ogata et al (US 2001/0024917). Both references, drawn to friction material compositions, disclose zirconia as a friction modifier. 

Applicants argue that one of ordinary skill in the art would not be guided by the art of record to add zirconia in combination with metallic titanates and stainless steel fibers to produce a composition having interrelated ratios in accordance with amended claim 1. However, as set forth in the Examiner’s Answer and incorporated by reference in the Final Office Action, the Examiner’s position remains absent evidence to the contrary that it would have been obvious to utilize the amounts of stainless steel fibers, metallic titanate as disclosed by Suzuki et al and the amount of zirconium oxide as disclosed by Nagata, including that claimed, and thereby arrive at the claimed friction material composition with a reasonable expectation of success. That is, it is the Examiner’s position absent evidence to the contrary given that Suzuki et al discloses a friction material composition comprising zirconium oxide and Nagata discloses a friction material composition comprising zirconium oxide, amounts thereof, as well as motivation for the amount of zirconium oxide, i.e. improving the friction characteristics of the friction composition, it would have been obvious to one of ordinary skill in the art to utilize the amounts of zirconium 

Applicants argue that both Suzuki and Nagata indicate that copper or copper compounds such as bronze or brass can be used in the fibrous base, while amended claim 1 now specifically excludes these material.  However, while Suzuki et al discloses copper, brass or bronze fibers in Paragraph [0019], it is noted that this section of the reference discloses other metal fibers that can be used in the fibrous base such as stainless steel fiber. That is, while Paragraph [0019] of the reference discloses copper, brass of bronze fibers, the reference does not require the use of such fibers and discloses other fibers that can be utilized in the fibrous base.

Applicants argue that Phipps minimally fails to define the amounts of each component and indicates the total amount of friction modifier is generally 69-88 percent by volume of the friction material or 38-85 percent or more specifically about 51-63 %.  However, it is noted that as set forth in Paragraph 26 of the Examiner’s Answer incorporated by reference in the Final Office Action, Phipps was merely utilized as an evidence reference that potassium hexatitanate as disclosed in Suzuki et al is frequently referred to as potassium titanate.

Applicants argue that Kobayashi fails to discuss or suggest any use of zirconium oxide in combination with the potassium hexatitanate or stainless steel fibers as required according to pending claim 1. However, as set forth in the rejections of record and explicated in the in Paragraph 27 of the Examiner’s Answer incorporated by reference in the Final Action, Kobayashi was utilized for its disclosure of a friction material comprising a composite fiber all the features of the present claimed invention, the reference is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the benefits of a composite fiber in friction materials, and in combination with the primary reference, discloses the presently claimed invention. If the secondary reference contained all the features of the present claimed invention, it would be identical to the present claimed invention, and there would be no need for secondary references.

Applicants argue that Piersol relates to a process for forming a friction material that includes metal fibers in which the metal fibers can include zinc, among other listed material (iron, brass, copper) and no description or teaching is provided concerning the use of zirconium oxide in specified amounts in combination with stainless steel fiber and a metallic titanate. However, as set forth in Paragraph 30 of the Examiner’s Answer incorporated by reference in the Final Office Action, while Piersol does not disclose all the features of the present claimed invention, the reference is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely iron and zinc fibers are equivalent and interchangeable, and in combination with the primary reference, discloses the presently claimed invention. If the secondary reference contained all the features of the present 

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767